Citation Nr: 0606869	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-01 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a stomach ulcer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from April 1962 to April 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In October 2003, the veteran testified before the 
undersigned Veterans Law Judge at a hearing held at the RO.  
In April 2004, the Board remanded the matter for additional 
development of the evidence.  

During his hearing, the veteran requested reopening of his 
claim of service connection for hypertension.  See transcript 
at page 7.  Inasmuch as this claim is not inextricably 
intertwined with the issue now before the Board on appeal, it 
is referred to the RO for appropriate action.


FINDING OF FACT

Although the veteran was diagnosed as having a duodenal ulcer 
within one year of his separation from active service, the 
probative evidence indicates that such ulcer resolved and did 
not recur; the record shows that the veteran does not 
currently have a stomach ulcer.  


CONCLUSION OF LAW

A stomach ulcer was not incurred in active service, nor may 
such disability be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a July 2002 letter, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to identify any additional information 
that he felt would support his claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the veteran's service medical records are on 
file and the RO requested all available post-service VA and 
private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2005).  The veteran has also been afforded a VA medical 
examination in connection with this claim.  The examination 
report provides the necessary medical opinion.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005)

Here, it is noted that in an October 2005 letter, the veteran 
argued that the RO made no effort to obtain certain private 
medical records from 1966.  A review of the record, however, 
reveals multiple attempts by the RO to obtain such records.  
One treatment provider responded that records from 1966 were 
no longer available.  Dr. E.K. did not respond to two letters 
from the RO requesting medical records.  The Board finds 
that, based on the RO's efforts and the responses received, 
it is reasonably certain that any additional records are no 
longer available and that further efforts to obtain those 
records would be futile.  38 U.S.C.A. § 5103A(b)(3); 
38 C.F.R. § 3.159(c).  

Regardless, as set forth below, the record in this case 
clearly establishes that the veteran was treated for an ulcer 
within one year of service separation.  This matter is not in 
dispute.  However, the record in this case lacks medical 
evidence showing that the veteran currently has an ulcer 
disability.  Given this evidentiary record, the Board finds 
that records from 1966 purportedly showing treatment for an 
ulcer would add little to the record on appeal.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of an ulcer.  In December 1963, the 
veteran sought treatment for pain in the upper abdomen which 
he indicated had been present for the past 21/2 months.  
Physical examination was negative.  An upper GI series showed 
a possible small hiatal hernia; the radiologist indicated 
that there was no ulceration in the upper gastrointestinal 
tract.  

At his January 1964 military separation medical examination, 
the veteran checked a box indicating that he had a history of 
"stomach, liver, or intestinal trouble."  He explained that 
this referred to a small hiatal hernia in December 1963.  No 
complaints regarding a stomach ulcer were noted.  On clinical 
evaluation, no pertinent abnormalities were identified.  

In a March 1966 letter, H.P.P, M.D., a private physician, 
indicated that the veteran had been under his care from July 
1964 to April 1965.  Dr. P. indicated that the veteran had 
given a history of recurrent duodenal ulcer type pain since 
October 1963.  He noted that an upper GI series performed in 
July 1964 showed duodenitis, but no definite ulcer.  Dr. P. 
indicated that the veteran thereafter had an episode of upper 
gastrointestinal bleeding in March 1965.  X-ray studies at 
that time demonstrated a duodenal ulcer crater.  Dr. P. 
indicated that duodenal ulcer was a chronic disease and he 
had instructed the veteran to remain on an ulcer regimen 
indefinitely.  

Post-service medical records show that in June 1997, the 
veteran sought treatment for complaints of mild upper 
abdominal nausea and questionable bleeding.  The examiner 
attributed the veteran's complaints to paranoid ideation.  An 
upper GI series performed the following month showed 
gastroesophageal reflux, but no other abnormality.  The 
duodenal bulb and duodenum were unremarkable.  

Records obtained from the Social Security Administration 
(SSA) show that the veteran was awarded disability benefits 
in 1997 for a psychiatric disorder and a low back disability.  
Medical records used by SSA in reaching its disability 
determination show treatment for hypertension, colon cancer, 
and glaucoma; however, the medical records are entirely 
negative for notations of an ulcer.  

VA clinical records, dated from May 2001 to July 2002 are 
negative for notations of an ulcer.  

At his October 2003 Board hearing, the veteran testified that 
during service he experienced symptoms such as burning pain 
in his stomach.  He indicated that he purchased over the 
counter medication to treat his symptoms.  Shortly after his 
separation from service, the veteran indicated that his 
symptoms worsened and he was diagnosed as having an ulcer.  
The veteran indicated that his ulcer symptoms had recurred in 
1996.  He indicated that he had had no more recent symptoms.  

The veteran underwent VA medical examination in June 2005.  
He delineated his history of an ulcer in 1965, but indicated 
that he had no current complaints.  The examiner reviewed the 
veteran's claims folder and noted a history of an 
unremarkable esophagogastroduodenoscopy in 1990 and an upper 
GI series in 1997.  He also noted that nine occult blood 
tests performed between 2001 and 2004 had been entirely 
negative.  After examining the veteran and reviewing the 
claims folder, the examiner concluded that although the 
record contained clear evidence that the veteran had had a 
bleeding duodenal ulcer in 1965, there was no subjective or 
objective evidence of recurrent duodenal ulcer since that 
time.  The examiner concluded that the veteran did not 
currently have a chronic condition related to the 1965 
duodenitis and duodenal ulcer.

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

Where a veteran served ninety days or more and certain 
chronic diseases, including peptic (gastric or duodenal) 
ulcers, become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

The veteran claims entitlement to service connection for a 
stomach ulcer.  He notes that he was treated for an ulcer 
shortly after his separation from service and speculates that 
such ulcer developed as a result of heavy coffee drinking in 
service.  

As delineated above in the Factual Background portion of this 
decision, the record indeed confirms that the veteran was 
diagnosed as having a duodenal ulcer within one year of his 
separation from active service.  The remaining evidence of 
record, however, shows that such ulcer resolved and did not 
recur.  Indeed, the veteran was examined by VA in June 2005 
and the examiner concluded that the veteran did not currently 
have an ulcer disability.  There is no other medical evidence 
of record showing the veteran currently has an ulcer 
disability.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  

Simply put, in the absence of proof of present disability 
there can be no valid claim.  As there is no competent 
medical evidence of a current ulcer disability, service 
connection for a stomach ulcer is not warranted.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a stomach ulcer.  The benefit of the doubt 
doctrine is not for application where the clear weight of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a stomach ulcer is 
denied.  



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


